DETAILED ACTION
This Office action is in response to Amendment filed on 07/06/2021.  Claims 1 and 4 were pending with claims 1 and 4 amended and claims 2, 3, and 5 canceled.  Claims 1 and 4 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/26/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Henry J. Shikani (Reg. Num: 74972) on 07/29/2021.


Listing of Claims:
1.	(Currently Amended) A Conference Manager (CM), comprising:
a producer unit;
a consumer unit; and
a data streaming unit;
wherein the CM is configured to handle bi-directional communication between a transmitting end and a receiving end of a communication network the CM is associated with, comprising:
at the transmitting end of the communication network: 
initiating a communication device and a visual sensor at the transmitting end when a conference session is initiated, by the producer unit;
initiating capturing of an audio signal and a video using the communication device and the visual sensor, by the producer unit;
transmitting the audio signal over a circuit switched connection and the video over a packet switched connection, wherein the video transmission over the packet switched connection is initiated only if audio communication over the circuit switched connection between the transmitting end and the receiving end is successful; and
facilitating only the audio communication between the transmitting end and the receiving end over the circuit switched connection, using the 
		at the receiving end of the communication network:
initiating reception of the audio signal and the video from the transmitting end, during the conference session, using the consumer unit; and
enabling fast block-wise transfer of data transmitted between the transmitting end and the receiving end, other than the audio signal [[or]] and the video, related to the conference session, if size of the data exceeds a Maximum Transfer Unit (MTU) size of the communication network, wherein the fast block-wise transfer of data between the transmitting end and the receiving end is enabled by: 
sending all blocks except last block in a message frame corresponding to data being transmitted, as a non-confirmable request with a no-response option on a representational state transfer protocol (STP) over a datagram Transport protocol (DTP);
sending the last block in the message frame corresponding to data being transmitted, as a confirmable request without the no-response option;
fetching a response message corresponding to the blocks transmitted, after transmitting the last block;
if the response message is of Continue for Lost Segments (CLS) type comprising a lost block indicator, then:
	identifying position of 
	wherein the lost block indicator includes a lost block bit-map; and
	retransmitting the at least one block; and


4.	(Currently Amended) A conferencing system, comprising:
a first transceiver unit;
a communication network; and
a second transceiver unit;
the first transceiver unit comprising:
a communication device, wherein the communication device captures and transmits a first audio signal from location of the first transceiver unit to the second transceiver unit, and receives a second audio signal from the second transceiver unit, over a circuit switched connection;
a visual sensor, wherein the visual sensor is configured to capture a video of at least one subject which is at the location of the first transceiver unit, further wherein the video is transmitted to the second transceiver unit, over a packet switched connection;
a computing device, comprising:
	a Conference Manager (CM), comprising:
		a producer unit, wherein the producer unit is configured to:
initiate the communication device and the visual sensor when a conference session is initiated;

facilitate only the audio communication between the first transceiver unit and the second transceiver unit over the circuit switched connection, using the communication device, if the packet switched connection between the first transceiver unit and the second transceiver unit is unsuccessful;
				a consumer unit, wherein the consumer unit is configured to:
initiate reception of at least one of the second audio signal and a video from the second transceiver unit, during the conference session, wherein reception of the video from the second transceiver unit is over the packet switched network; and
a data streaming unit, wherein the data streaming unit enables fast block-wise transfer of and the video, related to the conference if size of data exceeds a Maximum Transfer Unit (MTU) size of the communication network, wherein the fast block-wise transfer of 
sending all blocks except last block in a message frame corresponding to data being transmitted, as a non-confirmable request with a no-response option on a representational state transfer protocol (STP) over a datagram Transport protocol (DTP);
sending the last block in the message frame corresponding to data being transmitted, as a confirmable request without the no-response option;
fetching a response message corresponding to the blocks transmitted, after transmitting the last block;
if the response message is of Continue for Lost Segments (CLS) type comprising a lost block indicator, then:
identifying position of 
retransmitting the at least one block; and
terminating the data transfer if the response message indicates that all blocks have been received;

	the second transceiver unit comprising:
		the Conference Manager (CM), comprising:
			the producer unit; and
			the consumer unit;
wherein the CM is configured to collect and download the first audio signal and the video transmitted by the first transceiver unit.














REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “transmitting the audio signal over a circuit switched connection and the video over a packet switched connection, wherein the video transmission over the packet switched connection is initiated only if audio communication over the circuit switched connection between the transmitting end and the receiving end is successful; and facilitating only the audio communication between the transmitting end and the receiving end over the circuit switched connection, using the communication device, if the packet switched connection between the transmitting end and the receiving end is unsuccessful; enabling fast block-wise transfer of data transmitted between the transmitting end and the receiving end, other than the audio signal or the video, related to the conference session, if size of the data exceeds a Maximum Transfer Unit (MTU) size of the communication network, wherein the fast block-wise transfer of data between the transmitting end and the receiving end is enabled by: sending all blocks except last block in a message frame corresponding to data being transmitted, as a non-confirmable request with a no-response option on a representational state transfer protocol (STP) over a datagram Transport protocol (DTP); sending the last block in the message frame corresponding to data being transmitted, as a confirmable request without the no-response option; fetching a response message corresponding to the blocks transmitted, after transmitting the last block; if the response message is of Continue for Lost Segments (CLS) type comprising a lost block indicator, then: identifying position of the at least one block in the message frame, wherein the lost block indicator includes a lost block bit-map; and retransmitting the at least one block” as stated in claim 1 (and similarly in claim 4).  These limitations, in conjunction with other limitations in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446